                                          Case 4:19-cv-04906-YGR Document 56 Filed 09/15/20 Page 1 of 7




                                   1                                      *NOT FOR PUBLICATION*

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     DENNIS BRUCE ALLUMS,                               Case No. 4:19-cv-04906-YGR
                                                        Plaintiff,
                                   7
                                                                                            ORDER GRANTING DEFENDANTS BAY
                                                  v.                                        AREA RAPID TRANSIT’S AND FEDERAL
                                   8
                                                                                            DEFENDANTS’ MOTIONS TO DISMISS
                                   9     DEPARTMENT OF JUSTICE, ET AL.,                     PLAINTIFF DENNIS BRUCE ALLUMS’
                                                                                            SECOND AMENDED COMPLAINT
                                                        Defendants.
                                  10
                                                                                            Re: Dkt. No. 41, 42
                                  11

                                  12          Plaintiff Dennis Bruce Allums brings pro se this second amended complaint for violation
Northern District of California
 United States District Court




                                  13   of civil rights against defendants Department of Justice, the Federal Bureau of Investigation, John
                                  14   Does 1-99 (collectively, the “Federal Defendants”), and Bay Area Rapid Transit (“BART”).1 (Dkt.
                                  15   No. 38.) Mr. Allums brings a Bivens claim based on criminal conspiracy, defamation, invasion of
                                  16   privacy, and harm based on injuries including a herniated disk and torn ligaments. (Id. at 5.)
                                  17          Now pending before the Court are BART’s and the Federal Defendants’ motions to
                                  18   dismiss Mr. Allums’ second amended complaint. (Dkt. No. 38.) Having carefully considered the
                                  19   pleadings and the papers submitted, and for the reasons set forth more fully below, the Court
                                  20   hereby GRANTS the motions to dismiss.
                                  21                                              LEGAL FRAMEWORK
                                  22          A complaint that falls short of the Rule 8(a) standard may be dismissed if it fails to state a
                                  23   claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “Dismissal under Rule 12(b)(6)
                                  24   is appropriate only where the complaint lacks a cognizable legal theory or sufficient facts to
                                  25   support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097,
                                  26
                                              1
                                  27             As explained herein, although the second amended complaint does not identify BART as
                                       a party to this litigation, BART is identified as a party against which a claim is asserted. (See Dkt.
                                  28   No. 38 at 21 (allegation and claim regarding BART).)
                                          Case 4:19-cv-04906-YGR Document 56 Filed 09/15/20 Page 2 of 7




                                   1   1104 (9th Cir. 2008). For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s]

                                   2   factual allegations in the complaint as true and construe[s] the pleadings in the light most

                                   3   favorable to a nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025,

                                   4   1031 (9th Cir. 2008). Mere “conclusory allegations of law and unwarranted inferences are

                                   5   insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir.

                                   6   2004). In other words, the operative complaint must plead “enough facts to state a claim [for]

                                   7   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

                                   8   is plausible on its face “when the plaintiff pleads factual content that allows the court to draw the

                                   9   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                  10   556 U.S. 662, 678 (2009).

                                  11          Moreover, a defendant may move to dismiss a complaint for lack of subject matter

                                  12   jurisdiction under Rule 12(b)(1). See Savage v. Glendale Union High Sch., Dist. No. 205,
Northern District of California
 United States District Court




                                  13   Maricopa Cty., 343 F.3d 1036, 1039- 40 (9th Cir. 2003). Courts consider the issue as a threshold

                                  14   matter before addressing the merits of a case. Steel Co. v. Citizens for a Better Env’t, 523 US 83,

                                  15   94 (1998). Plaintiffs bear the burden of establishing jurisdiction because, by filing a complaint in

                                  16   federal court, they seek to invoke it. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

                                  17   377 (1994).

                                  18          Finally, the Court construes Mr. Allums’ pleadings liberally, as he is proceeding pro se.

                                  19   See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally

                                  20   construed . . . and a pro se complaint, however inartfully pleaded, must be held to less stringent

                                  21   standards than formal pleadings drafted by lawyers[.]” (internal quotation marks omitted)).

                                  22                                                     ANALYSIS

                                  23          The Court in a prior Order dismissed Mr. Allums’ first amended complaint because of

                                  24   defects in the complaint against then defendant City of Berkeley. (Dkt. No. 28.) Mr. Allums

                                  25   thereafter filed the operative second amended complaint, which asserted causes against the Federal

                                  26   Defendants and BART. (Dkt. No. 38.) Although Mr. Allums was permitted another opportunity

                                  27   to amend his complaint, the gravamen of second amended complaint is as unclear as the first

                                  28   amended complaint which the Court dismissed. In short, the second amended complaint seems to
                                                                                         2
                                          Case 4:19-cv-04906-YGR Document 56 Filed 09/15/20 Page 3 of 7




                                   1   concern events commencing in and around 2002 or 2004 through the present. More specifically,

                                   2   Mr. Allums alleges that he thwarted a conspiracy against a well-known celebrity, and claims

                                   3   writing credit for a formerly popular television show. Because of these actions, Mr. Allums

                                   4   alleges that he was subject to retaliation from the Federal Defendants, whose agents have sought to

                                   5   defame and discredit him through interactions in the Bay Area, including on BART trains and in

                                   6   the city of Berkeley. Specifically, Mr. Allums provides allegations regarding several interactions

                                   7   with individuals – mostly women – which he contends, based on their behavior and interactions

                                   8   with him, demonstrates human trafficking and continued harassment as Mr. Allums alleges that

                                   9   these individuals are agents of the Federal Defendants. Mr. Allums also alleges that his privacy

                                  10   has been invaded, and that Federal Defendants are protecting a dangerous man local in the city of

                                  11   Berkeley.

                                  12          With this context, the Court analyzes the two motions to dismiss before it:
Northern District of California
 United States District Court




                                  13          BART’s Motion to Dismiss. GRANTED. The second amended complaint does not list

                                  14   BART as a party in this action, but it does contain allegations that reflect an interaction Mr.

                                  15   Allums had on a BART train with an individual he alleges was a child molester. (Dkt. No. 38 at

                                  16   21.) In his opposition to BART’s motion to dismiss, Mr. Allums clarifies that this claim is not

                                  17   made against BART, but rather is a pattern of practice by the Federal Defendants. (Dkt. No. 48 at

                                  18   4 (“The first and second amendment [sic] complaints are not against them. That is why their

                                  19   names are taken off. . . . They are no longer part of the complaint. . . . IT IS NOT A CLAIM

                                  20   AGAINST BART. IT IS A CLAIM AGSINT [sic] FEDERAL AGENTS.”), 5 (“Again, the

                                  21   plaintiff is referring to federal agents, not SFBART.”), 6 (“In conclusion, despite the fact that this

                                  22   suit is no longer/currently about [BART], it is clear that there is enough to add them back at a later

                                  23   date yet I choose not at this time.”).) As the second amended complaint does not otherwise

                                  24   contain any allegations as to BART, this is now the third complaint Mr. Allums has filed in this

                                  25   matter, and Mr. Allums does not otherwise argue that BART is appropriately included in this

                                  26   action, BART’s motion to dismiss is GRANTED. BART is DISMISSED from this matter.

                                  27          Federal Defendants’ Motion to Dismiss. GRANTED. Federal Defendants aver that

                                  28   dismissal is appropriate because (1) Bivens actions against federal agencies are barred by the
                                                                                          3
                                          Case 4:19-cv-04906-YGR Document 56 Filed 09/15/20 Page 4 of 7




                                   1   doctrine of sovereign immunity, and (2) the John Does should be dismissed because the complaint

                                   2   fails to identify specifically John Does to each unconstitutional action, and the complaint is

                                   3   otherwise incoherent, nonsensical, and rambling. Mr. Allums opposes both of these requests for

                                   4   dismissal, citing as authority the Federal Torts Claim Act and Bivens actions against officials

                                   5   instead of federal agencies.

                                   6          First, with respect to whether Mr. Allums’ claims are barred by the doctrine of sovereign

                                   7   immunity, Mr. Allums does not persuade. “The United States can be sued only to the extent that it

                                   8   has waived its sovereign immunity.” Baker v. United States, 817 F.2d 560, 562 (9th Cir. 1987),

                                   9   cert. denied, 487 U.S. 1204 (1988). “Absent a waiver, sovereign immunity shields the Federal

                                  10   Government and its agencies from suit.” FDIC v. Meyer, 510 U.S. 471, 475 (1994). “A claim for

                                  11   damages against a federal agency is barred by sovereign immunity unless Congress has consented

                                  12   to suit.” Gilbert v. DaGrossa, 756 F.2d 1455, 1460, n.6 (9th Cir. 1985). “Where a suit has not
Northern District of California
 United States District Court




                                  13   been consented to by the United States, dismissal of the action is required.” Id. at 1458. “Thus,

                                  14   the United States may not be sued without its consent and the terms of such consent define the

                                  15   court’s jurisdiction.” Baker, 817 F.2d at 562. “A waiver of traditional sovereign immunity is not

                                  16   implied but must be unequivocally expressed.” United States v. Testan, 424 U.S. 392, 399 (1976).

                                  17   Waivers of immunity must be “construed strictly in favor of the sovereign,” McMahon v. United

                                  18   States, 342 U.S. 25, 27 (1951), and not “enlarge[d] . . . beyond what the language requires,”

                                  19   Eastern Transp. Co. v. United States, 272 U.S. 675, 686 (1927).

                                  20          “The question whether the United States has waived its sovereign immunity against suits

                                  21   for damages is, in the first instance, a question of subject matter jurisdiction.” McCarthy v. United

                                  22   States, 850 F.2d 558, 560 (1988), cert. denied, 489 U.S. 1052 (1989). “A party bringing a cause of

                                  23   action against the federal government bears the burden of showing an unequivocal waiver of

                                  24   immunity.” Baker, 817 F.2d at 562. “It is incumbent upon the plaintiff properly to allege the

                                  25   jurisdictional facts . . . .” McNutt v. General Motors Acceptance Corp. of Indiana, 298 U.S. 178,

                                  26   182 (1936).

                                  27          Bivens “created a remedy for violations of constitutional rights committed by federal

                                  28   officials acting in their individual capacities.” Consejo De Desarrollo Economico De Mexicali,
                                                                                         4
                                          Case 4:19-cv-04906-YGR Document 56 Filed 09/15/20 Page 5 of 7




                                   1   A.C. v. United States, 482 F.3d 1157, 1173 (9th Cir. 2007) (emphasis supplied). “In a

                                   2   paradigmatic Bivens action, a plaintiff seeks to impose personal liability upon a federal official

                                   3   based on alleged constitutional infringements he or she committed against the plaintiff.” Id.

                                   4   (citing Balser v. Department of Justice, Office of U.S. Trustee, 327 F.3d 903, 909 (9th Cir. 2003).

                                   5   “[A] Bivens action can be maintained against a defendant in his or her individual capacity only,

                                   6   and not in his or her official capacity.” Id. (citing Daly-Murphy v. Winston, 837 F.2d 348, 355

                                   7   (9th Cir. 1987)). “This is because a Bivens suit against a defendant in his or her official capacity

                                   8   would merely be another way of pleading an action against the United States, which would be

                                   9   barred by the doctrine of sovereign immunity.” Id. (citing Nurse v. United States, 226 F.3d 996,

                                  10   1004 (9th Cir. 2000)). “Therefore, the Supreme Court has refused to extend Bivens remedies from

                                  11   individuals to agencies.” Id. (citing Meyer, 510 U.S. at 484 (1994)); Stine v. Bureau of Prisons,

                                  12   No. 2:18-cv-0684 KJN P, 2018 WL 2771332, at *3 (E.D. Cal. June 7, 2018) (“A Bivens action
Northern District of California
 United States District Court




                                  13   will not lie against the United States, or agencies of the United States.” (citing Meyer, 510 U.S. at

                                  14   484)).

                                  15            Here, Mr. Allums seeks to bring a Bivens action against the Federal Defendants – the

                                  16   Department of Justice and Federal Bureau of Investigations – both of which are agencies of the

                                  17   United States. The law is clear. The Court lacks subject matter jurisdiction over the second

                                  18   amended complaint as it pertains to the Federal Defendants and must dismiss them from this

                                  19   action with prejudice. See, e.g., Stine, 2018 WL 2771332, at *3 (dismissing the BOP, Western

                                  20   Regional Office; the Federal BOP; the DOJ; and the SIU/Sacramento, BOP as defendants in a

                                  21   Bivens action without leave to amend); Daskalakis v. FBI, No. 4:10-CV-221-BLW, 2011 WL

                                  22   1900439, at *5-6 (D. Idaho Apr. 28, 2011) (dismissing Bivens claims against the FBI and the U.S.

                                  23   Drug Enforcement Agency with prejudice).

                                  24            Next, Mr. Allums argues that discovery should be permitted as to the John Doe defendants.

                                  25   Again, Mr. Allums does not persaude. “As a general rule, the use of ‘John Doe’ to identify a

                                  26   defendant is not favored.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980) (citing Wiltsie v.

                                  27   California Department of Corrections, 406 F.2d 515, 518 (9th Cir.1968)); see also Fed. R. Civ. P.

                                  28   10(a) (“The title of the complaint must name all the parties . . . .”). “However, . . . where the
                                                                                          5
                                          Case 4:19-cv-04906-YGR Document 56 Filed 09/15/20 Page 6 of 7




                                   1   identity of alleged defendants will not be known prior to the filing of a complaint. . . . , the

                                   2   plaintiff should be given an opportunity through discovery to identify the unknown defendants.”

                                   3   Id. But a court need not permit discovery if “it is clear that discovery would not uncover the

                                   4   identities, or that the complaint would be dismissed on other grounds.” Id. (citations omitted).

                                   5          Here, it is not clear that discovery would uncover the identities and the complaint is

                                   6   appropriately dismissed on other grounds. Mr. Allums has failed to plead a sufficient factual basis

                                   7   showing that any federal official, acting under the color of law, took part in the events alleged in

                                   8   the second amended complaint. In similar circumstances, other courts have not permitted any

                                   9   discovery. See Martinez v. Davey, No. 1:16-cv-1658-AWI-MJS (PC), 2018 WL 898153, at *5

                                  10   (E.D. Cal. Feb. 15, 2018) (“Before Plaintiff may engage in discovery as to the unknown

                                  11   defendants, he first must link each of them to a constitutional violation. He must address each

                                  12   defendant separately, i.e., Doe 1, Doe 2, Doe 3, etc., and must set forth facts describing how any
Northern District of California
 United States District Court




                                  13   Doe defendant personally participated in the violation of his constitutional rights.”) (citing Iqbal,

                                  14   556 U.S. at 676-77); Columbia Ins. Co. v. seescandy.com, 185 F.R.D. 573, 578 (N.D. Cal. 1999)

                                  15   (“[T]he plaintiff should identify the missing party with sufficient specificity such that the Court

                                  16   can determine that defendant is a real person or entity who could be sued in federal court.”

                                  17   (citations omitted)).

                                  18          Moreover, the second amended complaint – although more concise than the prior

                                  19   complaint before it – is still mainly incomprehensible and filled with irrelevant ramblings and text.

                                  20   “While ‘the proper length and level of clarity for a pleading cannot be defined with any great

                                  21   precision,’ Rule 8(a) has ‘been held to be violated by a pleading that was needlessly long, or a

                                  22   complaint that was highly repetitious, or confused, or consisted of incomprehensible rambling.’”

                                  23   Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d 1047, 1059 (9th Cir. 2011) (quoting 5 Charles A.

                                  24   Wright & Arthur R. Miller, Federal Practice & Procedure § 1217 (3d ed. 2010)). “A complaint

                                  25   may be dismissed for violating Rule 8 even if ‘a few possible claims’ can be identified and the

                                  26   complaint is not ‘wholly without merit.’” Atherton v. Beverly Hills Pub. Library, No. CV 19-

                                  27   10167-CJC (KK), 2020 WL 94508, at *2 (C.D. Cal. Jan. 8, 2020) (quoting McHenry v. Renne, 84

                                  28   F.3d 1172, 1179 (9th Cir. 1996)).
                                                                                          6
                                          Case 4:19-cv-04906-YGR Document 56 Filed 09/15/20 Page 7 of 7




                                   1          Thus, the Federal Defendants’ motion to dismiss is GRANTED. The Federal Defendants are

                                   2   DISMISSED from this matter.

                                   3                                                  CONCLUSION

                                   4          Accordingly, for the foregoing reasons, the Court GRANTS BART’s and the Federal

                                   5   Defendants’ motions to dismiss. “It is well-established that a court may dismiss an entire

                                   6   complaint with prejudice where plaintiffs have failed to plead properly after repeated

                                   7   opportunities.” Destfino v. Reiswig, 630 F.3d 952, 959 (9th Cir. 2011) (internal quotation marks

                                   8   omitted). Mr. Allums has now had three opportunities to file a complaint, each one suffering the

                                   9   same defects as the prior complaint – namely, that the pleadings contain rambling, irrelevant, and

                                  10   incomprehensible text that fail to state a cognizable claim against the appropriate defendants, even

                                  11   when read as liberally as possible. Although the complaints have been getting relatively more

                                  12   concise, none of the complaints filed to date have satisfied Rule 8’s requirements. The Court finds
Northern District of California
 United States District Court




                                  13   that dismissal with prejudice is now appropriate. Accordingly, this matter is DISMISSED WITH

                                  14   PREJUDICE.

                                  15          The Clerk of the Court is directed to close this matter.

                                  16          This Order terminates Docket Numbers 41 and 42.

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: September 15, 2020

                                  20
                                                                                                          YVONNE GONZALEZ ROGERS
                                  21                                                                     UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        7
